DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-193144, filed on 20 November 2020.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: road surface (R) not found in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 11, 13 and 14 are objected to because of the following informalities: 
Claim 2: The tire according to claim 1, wherein the hardness of the vulcanizing adhesive is at least the hardness of the inner liner, and no more than the hardness of the resin film.
Claim 11: …wherein, the bead further comprises a rim strip rubber disposed at…
Claim 13: The tire according to claim 1, wherein the thickness of the vulcanizing adhesive is thinner than the thickness of the resin film.
Claim 14: The tire according to claim 1, wherein the resin film is configured by a first resin film and a second resin film, and…
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, it is unclear how the limitation of “wherein the electronic component unit is disposed an inner side in the tire-radial direction than a tire-radial direction outside end of the bead filler” is to be interpreted. For purposes of examination, the limitation will be interpreted as “wherein the electronic component unit is disposed inwards in the tire-radial direction from a tire-radial direction outside end of the bead filler.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) in view of Conwell (US20060290505).
Regarding claim 1, Incavo discloses a tire comprising:
an inner liner (“inner liner” (16));
an electronic component unit (“assembly” (10)) adhered to a tire inner cavity side of the inner liner (Fig 1); and
a vulcanizing adhesive (“tie-gumstrip layer” (42)which joins the inner liner and the electronic component unit ([0042]),
wherein the electronic component unit has an electronic component (“electronic device” (24)) and
a resin film covering at least part of the electronic component (“elastomeric layer” (22)).
	While Incavo does not explicitly disclose that the thickness of the vulcanizing adhesive is no more than 30 μm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Conwell, which is within the tire sensor art, teaches that the thickness of the adhesive layer for attaching a sensor to a tire surface should be between 25.4 -254 μm ([0040] in that the thickness should be between 0.001 and 0.01 inches, a range that partially includes the claimed range of no more that 30 μm) for the benefit of providing a strong bond while still being removable if necessary ([0040]).
	Regarding claim 3, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the electronic component has an IC chip (“body” (34)) and an antenna (“antenna” (36)), the antenna being a print antenna configured by a conductive material printed in a predetermined pattern on a flexible substrate ([0026]).
	Regarding claim 4, modified Incavo teaches all limitations of claim 3 as set forth above. Additionally, Incavo teaches that the antenna has a longitudinal direction, and wherein the electronic component unit is disposed with an orientation such that the longitudinal direction of the antenna faces a direction corresponding to a circumferential direction of the tire (Fig 1).
	Regarding claim 5, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the electronic component unit has a curved shape formed in a state adhering with the inner liner (Fig 1, in that the tire inner surface is a curved surface that the component conforms with upon adhesion).
	Regarding claim 6, modified Incavo teaches all limitations of claim 5 as set forth above. Additionally, the combined teaching of Incavo and Conwell teach that a step dimension of the curved shape is larger than the thickness of the vulcanizing adhesive (Incavo [0025], in that a single rubber layer covering the electronic component (“elastomeric layer” (20)) has a thickness of 1270 μm compared to the adhesive thickness taught by Conwell [0040]).
Regarding claim 7, modified Incavo teaches all limitations of claim 5 as set forth above. Additionally, the combined teaching of Incavo and Conwell teach that a step dimension of the curved shape is larger than the thickness of the vulcanizing adhesive (Incavo [0025], in that a single rubber layer covering the electronic component (“elastomeric layer” (20)) has a thickness of 1270 μm compared to the adhesive thickness taught by Conwell [0040]).
	Regarding claim 13, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, the combined teaching of Incavo and Conwell teach that the thickness of the vulcanizing adhesive is thinner than the thickness of the resin film (Incavo [0025], in that “elastomeric layer” (22) has a thickness of 1270 μm compared to the adhesive thickness taught by Conwell [0040]).
	Regarding claim 14, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the resin film is configured by a first resin film (“second elastomeric layer” (22)) and second resin film (“first elastomeric layer” (20)), and wherein the vulcanizing adhesive, the second resin film, the electronic component and the first resin film are disposed in order on the tire inner cavity side of the inner liner (Fig 1, 5).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) and Conwell (US20060290505) in further view of Rohstoffe (NPL).
Regarding claim 2, modified Incavo teaches all limitations of claim 1 as set forth above. While modified Incavo does not explicitly teach that the hardness of the vulcanizing adhesive is at least the hardness of the inner liner, and no more than hardness of the resin film, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, given that A) Incavo teaches that both the adhesive and the resin film can be made of butyl rubber ([0029, 0042]); B) inner liners are well known in the tire manufacturing art for using butyl rubber due to their good flex fatigue and impermeability, as taught in Rohstoffe (p. 1); and C) if all three components can be made of butyl rubber, then they would all share the same hardness value, therefore the adhesive hardness would be the same hardness as the inner liner ( which meets the limitation “at least the hardness of the inner liner”) and the same hardness as the resin film (which meets the limitation of “no more than the hardness of the resin film”).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) and (US20060290505) in further view of Suita (US20200338933).
Regarding claim 2, modified Incavo  teaches all limitations of claim 1 as set forth above. While modified Incavo does not explicitly teach that the hardness of the vulcanizing adhesive is at least hardness of the inner liner, and no more than hardness of the resin film, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to set the vulcanizing adhesive as such, as Suita, which is within the tire manufacturing art, teaches that is beneficial for sandwiched layers of materials to have a stepwise change of modulus (which is correlated to hardness) for the benefit of preventing excess stress ([0073]).

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) and Conwell (US20060290505) in further view of Nakao (US20060123899).
Regarding claim 9, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the tire further comprises a pair of beads having a bead core and a bead filler extending to an outer side in a tire-radial direction of the bead core (Fig 1, unlabeled). While modified Incavo does not explicitly teach that when drawing a normal line from the tire inner cavity side of the inner liner in a tire-width direction cross-sectional view, and defining a portion at which a distance from the tire inner cavity side of the inner liner to the tire outer surface becomes longest as a bead thickest part, the electronic component unit is disposed closer to an inner side in the tire-radial direction than a position of the tire inner cavity side of the inner liner configuring the bead thickest part, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Nakao, which is within the tire manufacturing art, teaches that a component attached on the inner liner of a tire (“accommodation tool” (11)) should be adhered to the inner liner close to the bead (Fig, 1, which would be below the normal line as set forth above) for the benefit of minimizing the amount of deformation the component would be subjected to ([0029-30]).
Regarding claim 10, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the tire further comprises a pair of beads having a bead core and a bead filler extending to an outer side in a tire-radial direction of the bead core (Fig 1, unlabeled). While modified Incavo does not explicitly teach that the electronic component unit is disposed inwards in the tire-radial direction from a tire-radial direction outside end of the bead filler, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Nakao, which is within the tire manufacturing art, teaches that a component attached on the inner liner of a tire (“accommodation tool” (11)) should be adhered to the inner liner close to the bead (Fig, 1, which would be radially inside from the bead filler outer end) for the benefit of minimizing the amount of deformation the component would be subjected to ([0029-30]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) and Conwell (US20060290505) in further view of Bestgen (US20210252815) and Nakao (US20060123899).
Regarding claim 11, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the tire further comprises a pair of beads having a bead core and a bead filler extending to an outer side in a tire-radial direction of the bead core (Fig 1, unlabeled). While modified Incavo does not explicitly teach that the bead further has rim strip rubber disposed at an outer side in the tire-width direction of the bead filler and that the electronic component unit is disposed closer to an inner side in the tire-radial direction than the tire- radial direction position of a tire-radial direction outside end of the rim strip rubber, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given that: A) Bestgen, which is within the tire manufacturing art, teaches that a tire with a rim strip rubber disposed at an outer side in the tire-width direction of the bead filler (“second layer” (14), Fig 4) is considered to be conventional ([0025]) and B) Nakao, which is also within the tire manufacturing art, teaches that a component attached on the inner liner of a tire (“accommodation tool” (11)) should be adhered to the inner liner close to the bead (Fig, 1, which would be radially inside the outer end of the rim strip rubber) for the benefit of minimizing the amount of deformation the component would be subjected to ([0029-30]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Incavo (US20100212791) and Conwell (US20060290505) in further view of Hosomi (US20200108671) and Nakao (US20060123899).
Regarding claim 12, modified Incavo teaches all limitations of claim 1 as set forth above. Additionally, Incavo teaches that the tire further comprises a pair of beads having a bead core and a bead filler extending to an outer side in a tire-radial direction of the bead core (Fig 1, unlabeled) and a carcass ply extending from one bead to another bead, wherein the carcass ply includes a ply body extending from one bead to another bead, and a ply folding part which is folded back around the bead core. While modified Incavo does not explicitly teach that a metal reinforcement layer is provided between the ply folding part and the bead filler, and that the electronic component unit is disposed closer to an inner side in the tire-radial direction than a tire- radial direction position of a tire-radial direction outside end of the metal reinforcement layer, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given that: A) Hosomi, which is within the tire manufacturing art, teaches a metal reinforcement layer provided between the ply folding part and the bead filler (“steel side ply” (33), [0038]) for the benefit of reinforcing the carcass ply ([0038]) and B) Nakao, which is also within the tire manufacturing art, teaches that a component attached on the inner liner of a tire (“accommodation tool” (11)) should be adhered to the inner liner close to the bead (Fig, 1, which would be radially inside the outer end of the metal reinforcement layer) for the benefit of minimizing the amount of deformation the component would be subjected to ([0029-30]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bestgen (WO2019220063 with US20210252815 as the US equivalent) teaches that it is beneficial for an electronic component to be oriented in a longitudinal direction corresponding with the circumferential direction of the tire (and would therefore have a curved shape) for mechanical integrity and better quality of reading the electronic component ([0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749